UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-4667



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERRY WAYNE ROSE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:05-cr-00399-NCT)


Submitted: November 15, 2006               Decided:   November 20, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Lisa Blue Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jerry Wayne Rose pled guilty without a plea agreement to

one count of possession of ammunition by a convicted felon, in

violation of 18 U. S. C. § 922(g)(1) (2000) and 18 U. S. C. A.

§ 924 (e)(West 2000 & Supp. 2006).   Under the Armed Career Criminal

Act, 18 U. S. C. § 924(e), Rose was sentenced to the statutorily

mandated minimum sentence of 180 months of imprisonment plus five

years of supervised release.*   Rose’s appellate counsel has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967), stating that in counsel’s opinion there are no meritorious

grounds for appeal, but asserting that the court sentenced Rose to

an unreasonable term of confinement.      Although informed of his

right to file a pro se supplemental brief, Rose has not done so.

          Although Rose contends that his fifteen-year sentence is

unreasonable considering the circumstances of his offense, the

district court had no discretion to depart from the mandatory

minimum sentence under 18 U.S.C. § 924(e).     See United States v.

Robinson, 404 F.3d 850, 862 (4th Cir.), cert. denied, 126 S. Ct.

288 (2005) (except upon motion of the Government on the basis of

substantial assistance, a district court has no discretion to

depart below a statutory minimum sentence).



     *
      Rose had prior felony convictions for discharging a weapon
into occupied property, assault with a deadly weapon on a
government official (two counts), eluding arrest by motor vehicle,
and breaking and entering.

                                - 2 -
          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.      We

therefore affirm Rose’s conviction and sentence.        This court

requires that counsel inform his client, in writing, of the right

to petition the Supreme Court of the United States for further

review.   If   Rose requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Rose.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -